Name: Commission Regulation (EC) NoÃ 2022/2006 of 22 December 2006 amending Regulations (EC) Nos 2375/2002, 2377/2002, 2305/2003 and 969/2006 opening and providing for the administration of Community tariff quotas for imports of cereals
 Type: Regulation
 Subject Matter: international trade;  agri-foodstuffs;  plant product;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/70 COMMISSION REGULATION (EC) No 2022/2006 of 22 December 2006 amending Regulations (EC) Nos 2375/2002, 2377/2002, 2305/2003 and 969/2006 opening and providing for the administration of Community tariff quotas for imports of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2) applies to import licences for tariff quota periods starting from 1 January 2007. (2) Regulation (EC) No 1301/2006 lays down in particular detailed rules for applications for import licences, the status of applicants and the issue of licences. It limits the period of validity of import licences to the final day of the tariff quota period. (3) Commission Regulations (EC) Nos 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries (3), 2377/2002 of 27 December 2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries (4), 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (5), and 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (6) contain provisions which diverge from the common rules laid down by Regulation (EC) No 1301/2006. Those regulations should therefore be amended with a view to removing the differing rules, specifying the serial numbers of each quota and subquota and redefining where necessary the specific rules which apply, in particular to the drawing up of licence applications, their issue, their period of validity and the notification of information to the Commission. (4) Regulation (EC) No 1301/2006 applies without prejudice to additional conditions or derogations which might be laid down by the sectoral regulations. In particular, in order to ensure fluid supply to the Community market, the intervals at which applications are to be submitted provided for in Regulations (EC) Nos 2375/2002, 2377/2002, 2305/2003 and 969/2006 should be maintained, and it is therefore necessary to derogate from Article 6(1) of Regulation (EC) No 1301/2006 on this point. Likewise, in order to guarantee equal access to operators, the penalty in the event of submission of multiple applications should be maintained. (5) In the interests of simplifying the above regulations, provisions which are already contained in the horizontal or sectoral implementing regulations, that is, apart from Regulation (EC) No 1301/2006, Commission Regulations (EC) Nos 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), and 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (8), should be deleted, as should provisions which no longer apply. (6) Regulations (EC) Nos 2375/2002, 2377/2002, 2305/2003 and 969/2006 should therefore be amended. (7) These measures should be applied from 1 January 2007, which is the date from which the measures provided for in Regulation (EC) No 1301/2006 apply. (8) However, the period for lodging the first applications referred to in Regulations (EC) Nos 2375/2002, 2305/2003 and 969/2006 falls on a public holiday in 2007; it should therefore be laid down that the first applications may be lodged by operators only from the first working day of 2007, and that this first period for lodging applications closes no later than Monday 8 January 2007. It should also be specified that import licence applications for this first period should be sent to the Commission no later than Monday 8 January 2007. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2375/2002 is hereby amended as follows: 1. In Article 2, the following paragraph 3 is added: 3. Commission Regulations (EC) Nos 1291/2000, 1342/2003 (9) and 1301/2006 (10) shall apply, save as otherwise provided for in this Regulation. 2. In Article 3, paragraphs 3 and 4 are replaced by the following: 3. Subquota III shall be divided into four quarterly subperiods, covering the following dates and quantities: (a) subperiod No 1: 1 January to 31 March  594 597 tonnes; (b) subperiod No 2: 1 April to 30 June  594 597 tonnes; (c) subperiod No 3: 1 July to 30 September  594 597 tonnes; (d) subperiod No 4: 1 October to 31 December  594 596 tonnes. 4. Where the quantities for one of the subperiods 1, 2 or 3 are exhausted, the Commission may bring forward the opening of the following subperiod in accordance with the procedure laid down in Article 25(2) of Regulation (EC) No 1784/2003. 3. Article 4 is deleted. 4. Article 4a is deleted. 5. Article 5 is replaced by the following: Article 5 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one licence application per serial number and per week. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be lodged with the competent authorities of the Member States each week no later than Monday at 13.00 (Brussels time). However, for 2007, the period for lodging the first applications shall begin only on the first working day of 2007 and shall end no later than 8 January 2007, and the first Monday on which import licence applications are to be sent to the Commission in accordance with paragraph 3 shall be Monday 8 January 2007. 2. Each licence application shall indicate a quantity in kilograms (whole numbers) which may not exceed:  for subquotas I and II, the total quantity opened for the year for the subquota concerned,  for subquota III, the total quantity opened for the subperiod concerned. The import licence application and the import licence shall mention a single country of origin. 3. No later than 18.00 (Brussels time) on the final day for the lodging of licence applications, the competent authorities shall send the Commission, by electronic means, a notification showing, by serial number, each application with the origin of the product and the quantity applied for, including nil  notifications. 4. Licences shall be issued on the fourth working day following the notification referred to in paragraph 3. 6. Article 6 is replaced by the following: Article 6 In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual day of issue. 7. Article 7 is deleted. 8. Article 8 is deleted. 9. Article 9 is replaced by the following: Article 9 Section 8 of the import licence application and the import licence shall contain the name of the country of origin and Yes  shall be marked with a cross. Licences shall be valid only for products originating in the country indicated in section 8. 10. The Annex is deleted. Article 2 Regulation (EC) No 2377/2002 is hereby amended as follows: 1. Article 2 is amended as follows: (a) paragraph 1 is replaced by the following: 1. A tariff import quota of 50 000 tonnes of malting barley falling in HS code (ex) 1003 00 to be used in the manufacture of beer aged in beechwood vats is hereby opened (serial number 09.4061). (b) the following paragraph 3 is added: 3. Commission Regulations (EC) Nos 1291/2000, 1342/2003 (11) and 1301/2006 (12) shall apply, save as otherwise provided for in this Regulation. 2. Article 3 is deleted. 3. Article 6(2)(a) is replaced by the following: (a) the proof or proofs provided for in Article 5 of Regulation (EC) No 1301/2006,. 4. Article 9 is replaced by the following: Article 9 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one licence application per month. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be lodged with the competent authorities of the Member States no later than the second Monday of each month at 13.00 (Brussels time). 2. Each licence application shall indicate a quantity in kilograms (whole numbers). 3. No later than 18.00 (Brussels time) on the final day for the lodging of licence applications, the competent authorities shall send the Commission, by electronic means, a notification showing each application and the quantity applied for, including nil  notifications. 4. Licences shall be issued on the fourth working day following the notification referred to in paragraph 3. 5. Article 11 is deleted. 6. Article 12 is deleted. 7. Article 13 is replaced by the following: Article 13 Section 20 of the import licence application and the import licence shall contain the name of the processed product to be made from the cereals concerned. 8. Annex II is deleted. Article 3 Regulation (EC) No 2305/2003 is hereby amended as follows: 1. The following paragraph 3 is added to Article 1: 3. Commission Regulations (EC) Nos 1291/2000, 1342/2003 and 1301/2006 (13) shall apply, save as otherwise provided for in this Regulation. 2. Article 2 is deleted. 3. Article 3 is replaced by the following: Article 3 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one licence application per week. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be lodged with the competent authorities of the Member States each week no later than Monday at 13.00 (Brussels time). However, for 2007, the period for lodging the first applications shall begin only on the first working day of 2007 and shall end no later than 8 January 2007, and the first Monday on which import licence applications are to be sent to the Commission in accordance with paragraph 3 shall be Monday 8 January 2007. 2. Each licence application shall indicate a quantity in kilograms (whole numbers). 3. No later than 18.00 (Brussels time) on the final day for the lodging of licence applications, the competent authorities shall send the Commission, by electronic means, a notification showing each application and the quantity applied for, including nil  notifications. 4. Licences shall be issued on the fourth working day following the notification referred to in paragraph 3. 4. Article 4 is replaced by the following: Article 4 In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual day of issue. 5. Article 5 is deleted. 6. Article 6 is deleted. 7. Article 7 is deleted. 8. The Annex is deleted. Article 4 Regulation (EC) No 969/2006 is hereby amended as follows: 1. The following paragraph 3 is added to Article 1: 3. Commission Regulations (EC) Nos 1291/2000, 1342/2003 and 1301/2006 (14) shall apply, save as otherwise provided for in this Regulation. 2. Article 2 is replaced by the following: Article 2 1. The quota shall be divided into two six-monthly subperiods, covering the following dates and quantities: (a) subperiod No 1: 1 January to 30 June  121 037 tonnes; (b) subperiod No 2: 1 July to 31 December  121 037 tonnes. 2. Where the quantities for subperiod 1 are exhausted, the Commission may bring forward the opening of the following subperiod in accordance with the procedure laid down in Article 25(2) of Regulation (EC) No 1784/2003. 3. Article 3 is deleted. 4. Article 4 is replaced by the following: Article 4 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one licence application per week. Where applicants lodge more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be lodged with the competent authorities of the Member States each week no later than Monday at 13.00 (Brussels time). However, for 2007, the period for lodging the first applications shall begin only on the first working day of 2007 and shall end no later than 8 January 2007, and the first Monday on which import licence applications are to be sent to the Commission in accordance with paragraph 3 shall be Monday 8 January 2007. 2. Each licence application shall indicate a quantity in kilograms (whole numbers). The import licence application and the import licence shall mention a single country of origin. 3. No later than 18.00 (Brussels time) on the final day for the lodging of licence applications, the competent authorities shall send the Commission, by electronic means, a notification showing each application with the origin of the product and the quantity applied for, including nil  notifications. 4. Licences shall be issued on the fourth working day following the notification referred to in paragraph 3. 5. Article 5 is replaced by the following: Article 5 In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual day of issue. 6. Article 6 is deleted. 7. Article 7 is deleted. 8. Article 8 is replaced by the following: Article 8 Section 8 of the import licence application and the import licence shall contain the name of the country of origin and Yes  shall be marked with a cross. Licences shall be valid only for products originating in the country indicated in section 8. 9. The second sentence of Article 10 is deleted. 10. Article 11 is deleted. 11. Annexes I and II are deleted. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 971/2006 (OJ L 176, 30.6.2006, p. 51). (4) OJ L 358, 31.12.2002, p. 95. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (5) OJ L 342, 30.12.2003, p. 7. Regulation as last amended by Regulation (EC) No 970/2006 (OJ L 176, 30.6.2006, p. 49). (6) OJ L 176, 30.6.2006, p. 44. (7) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (8) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 945/2006 (OJ L 173, 27.6.2006, p. 12). (9) OJ L 189, 29.7.2003, p. 12. (10) OJ L 238, 1.9.2006, p. 13. (11) OJ L 189, 29.7.2003, p. 12. (12) OJ L 238, 1.9.2006, p. 13. (13) OJ L 238, 1.9.2006, p. 13. (14) OJ L 238, 1.9.2006, p. 13.